Order denying defendant’s motion for judgment on the pleadings reversed on the law. without costs, and motion granted, without costs. The plaintiff had knowledge of and participated in the bankruptcy proceedings, and both causes of action set forth in the complaint were provable debts under section 63 of the Bankruptcy Act, subdivision 4.* The entry of the order confirming the composition in bankruptcy discharged the defendant from plaintiff’s claims. Blackmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.

 See 30 U. S. Stat. at Large, 562, 563, § 63, aubd. a, cl. 4,— [Rep.